DETAILED ACTION

Claim Interpretation
The acronym of EBR found in claims 14 and 15, is interpreted as Edge Bead Removal.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: actuator mechanism and cleaning mechanism in claims 8 and 18.
The recitation of an actuator mechanism configured to engage the base plate with the spin chuck and disengage the base plate from the spin chuck to render the spin chuck free of the base plate appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to the air cylinder 308 to enable raising base plate 112 (Specification: pages 12-13, paragraph 31-32) or art-recognized equivalent means for moving the base plate.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1, 8 and 15 the prior art has been reviewed, but is silent in regards to the added limitations of the claimed features of lowering of the base plate proceeds .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Binu Thomas/Primary Examiner, Art Unit 1717